                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SCOTT LEWIS RENDELMAN,                             )
                                                    )
                 Petitioner,                        )
                                                    )
 vs.                                                )           Case No. 19-cv-712-SMY
                                                    )
                                                    )
 B. TRUE,                                           )
                                                    )
                Respondent.                         )
                                                    )

                               MEMORANDUM AND ORDER

Yandle, District Judge:

        Petitioner Scott Lewis Rendelman, an inmate of the United States Bureau of Prisons

(“BOP”) currently incarcerated at Marion U.S. Penitentiary (“Marion”), brings this habeas corpus

action pursuant to 28 U.S.C. § 2241. On January 31, 2019, Rendelman was found guilty of

possessing a dangerous weapon. (Doc. 1, pp. 10-12). As a result, Rendelman lost 41 days of good

conduct credit. (Id. at p. 12). He seeks expungement of the disciplinary ticket (Incident Report

No. 3171976) and restoration of his good conduct credit. (Id. at p. 8).

        Rule 4 of the Rules Governing Section 2254 Cases in United States District Courts provides

that upon preliminary consideration by the district judge, “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this Court

the authority to apply the Rules to other habeas corpus cases.




                                                   1
                                           Background

                           Incident Report and Disciplinary Hearing

       On September 20, 2018, Rendelman was charged with possessing a dangerous weapon

(Incident Report No. 3171976). (Doc. 1, p. 10). During the search of Rendelman’s cell as part of

a mass shakedown in Rendelman’s unit, a sharpened metal object was located under Rendelman’s

cell locker. (Id. at p. 11). That same day at 6:30 p.m., Rendelman was provided with a copy of

the incident report. The matter was referred to a disciplinary hearing officer (“DHO”) for a

decision and a hearing was held on October 24, 2018. (Id.). Rendelman was advised of his rights

prior to and during the hearing. (Id. at pp. 10-11). He denied the charges and testified that the

weapon was not his but that someone had put the weapon in his cell. (Id. at p. 10). In his statement

to the DHO, he noted that he did not believe that the weapon was found inside his bottom locker

as alleged in the Incident Report, but most likely between the bottom and top locker and fell out

when the locker was lifted up during the search. (Id. at p. 13). He argued that he was not strong

enough to lift the locker in order to hide a weapon. He waived his right to call witnesses. The

DHO found Rendelman had committed the offense as charged. He was provided a written copy

of the decision. (Id. at pp. 10-12).

   In reaching its decision, the DHO considered the following evidence:

   -   The statement from Case Manager C. Swift, in the Incident Report, noted that during a
       mass shakedown of the unit, Swift moved Rendelman’s cell locker in order to search
       behind it. While moving Rendelman’s locker, the door of the bottom locker opened and a
       metal object approximately 13 inches long and sharpened to a point fell out of the locker.
   -   The locker was assigned to Rendelman, located in Rendelman’s cell, and included clothing
       belonging to Rendleman. Rendleman had been housed in the cell since December 12,
       2017.
   -   Photographs of the weapon confirmed C. Swift’s statement that the item found was a
       homemade weapon.
   -   The DHO considered Rendleman’s written statement that the weapon was left behind by a
       previous inmate or planted. The DHO was not convinced of Rendleman’s statement as the
       TRUSCOPE logs noted his cell was searched six times after June 2018 and the weapon

                                                 2
       was not located. The DHO noted that if the weapon had been left behind by a former
       occupant of the cell the weapon would have been located during an earlier search.
   -   The DHO noted that Rendleman failed to provide any specific evidence to demonstrate
       that someone else planted the weapon.
   -   As the sole occupant of the cell, the DHO found it was Rendleman’s duty and responsibility
       to keep his cell free of all contraband.

The DHO found that the staff member’s statements regarding the discovery of the weapon were

more credible than Rendleman’s statements that someone else had planted the weapon, and that

Rendleman failed to present evidence which demonstrated that the staff member falsified the

alleged misconduct. (Id. at p. 11).

                                              Petition

       Rendleman objects to the guilty finding and contends the DHO lacked evidence to show

he had knowledge of the weapon. (Doc. 1, p. 6). He notes that his cell was not locked and he was

out of his cell during the day. Thus, according to Rendleman, any inmate could have placed the

weapon in his cell. He also alleges that he could not have placed the weapon in his cell by himself

given where the weapon was discovered; he believes it was found in a hiding spot between two

stacked lockers and he is not strong enough to lift the top locker on his own. (Id. at p. 6).

                                             Discussion

       Disciplinary hearings that deprive an inmate of good conduct credit—and as a result,

increase the inmate’s period of incarceration—may serve as a basis for requesting habeas relief.

See Walker v. O'Brien, 216 F.3d 626, 629 (7th Cir. 2000); Waletzki v. Keohane, 13 F.3d 1079,

1080 (7th Cir. 1994). To adhere to due process, a disciplinary decision that results in the loss of

good conduct credit must provide the inmate with the following procedural safeguards:

(1) advance written notice of the charges; (2) an opportunity, taking into account the institution’s

safety concerns to call witnesses and present evidence in this or her defense; (3) a written statement

from the factfinder identifying the evidence on which they relied and the reason(s) for the decision;

                                                  3
and (4) findings supported by “some evidence” in the record. Superintendent, Mass. Corr. Inst.,

Walpole v. Hill, 472 U.S. 445, 454 (1985). Rendleman does not allege that he was denied the first

three procedural safeguards. He alleges the disciplinary decision was supported by insufficient

evidence as there is “no evidence whatsoever” that the weapon belonged to him.

       Due process requires that the findings of the disciplinary tribunal be supported only by

some evidence in the record. Superintendent v. Hill, 472 U.S. 445, 455 (1985); McPherson v.

McBride, 188 F.3d 784, 786 (7th Cir. 1999). The Seventh Circuit Court of Appeals has described

the “some evidence” requirement as a “meager threshold,” Scruggs v. Jordan, 485 F.3d 934, 941

(7th Cir. 2007), and has emphasized that courts should not “assess the comparative weight of the

evidence underlying the disciplinary board’s decision.” Webb v. Anderson, 224 F.3d 649, 652 (7th

Cir. 2000). Instead, the “relevant question is whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board.” Id. (quoting Hill, 472 U.S. at 455-56

(emphasis in original)). “Even ‘meager’ proof will suffice as long as ‘the record is not so devoid

of evidence that the findings of the disciplinary board were without support or otherwise

arbitrary.’” See id. (quoting Hill, 472 U.S. at 457). Given this low threshold, the Petition and

attached exhibits do not sustain the claim that the disputed disciplinary decision was not supported

by reliable evidence.

       The DHO considered the reporting officer’s documented report, photographs, the

TRUSCOPE log showing prior searches of Rendleman’s cell, and his defense. The DHO found

that Rendleman’s statements that the weapon was not his, that it must have been planted, or was

there before he moved into the cell were not credible. As such, the record reflects that the DHO’s

decision was, at a minimum, supported by some evidence.




                                                 4
       In support of his claim, Rendleman cites to the Seventh Circuit’s opinion in Austin v.

Pazera, 779 F.3d 437 (7th Cir. 2015). In Austin, the Seventh Circuit found the evidence

insufficient to support a guilty finding for attempting to traffic tobacco where the Petitioner

testified that he only worked construction in the location where the tobacco was found on a single

day and that four other inmates also worked in the same location but none of them were questioned

or charged for the tobacco. Austin, 779 F.3d at 438-39 (finding that the Petitioner was picked at

random for punishment with limited evidence).         Here, the weapon at issue was found in

Rendleman’s cell and was located in his locker. Although Rendleman contends that the weapon

was actually located between the upper and lower locker (both of which were his), the testimony

of the case manager who found the weapon noted that it fell out of the bottom locker when the

door to the locker opened. (Doc. 1, p. 11). The DHO ultimately found the testimony of the case

manager more credible than Rendleman’s.

       The evidence in Rendelman’s case is much different from the evidence presented in Austin

as there was evidence in the record to suggest that the weapon belonged to Rendleman.

Accordingly, the Court finds that the imposition of discipline against Rendleman was supported

by “some evidence.”

                                           Disposition

       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (Doc. 1) is DISMISSED with prejudice.

       If Petitioner wishes to appeal this dismissal, he may file a notice of appeal with this Court

within the time allotted in Fed. R. App. P. 4(a)(1)(B). A motion for leave to appeal in forma

pauperis should set forth the issues Petitioner plans to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If Petitioner does choose to appeal and is allowed to proceed IFP, he will be required



                                                 5
to pay a portion of the $505.00 appellate filing fee in order to pursue his appeal (the amount to be

determined based on his prison trust fund account records for the past six months) irrespective of

the outcome of the appeal. See Fed. R. App. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A timely motion filed pursuant to Federal Rule of

Civil Procedure 59(e) may toll the appeal deadline. It is not necessary for Petitioner to obtain a

certificate of appealability in an appeal from this petition brought under Section 2241. Walker v.

O'Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       The Clerk is DIRECTED to close this case and enter judgment accordingly.



       IT IS SO ORDERED.

       DATED: 10/1/2019

                                                     /s/ Staci M. Yandle
                                                     United States District Judge




                                                 6
